Citation Nr: 1019786	
Decision Date: 05/27/10    Archive Date: 06/09/10

DOCKET NO.  06-00 943	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado



THE ISSUE

Entitlement to service connection for erectile dysfunction, 
to include as secondary to service-connected urethral 
stricture.  






ATTORNEY FOR THE BOARD

Helena M. Walker, Associate Counsel







INTRODUCTION

The Veteran served on active duty from April 1984 to April 
2004.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Denver, Colorado, which denied the benefits sought on appeal.

In December 2008, the Board remanded the Veteran's claim for 
further development-including a VA examination.  The VA 
examination was scheduled and the Veteran indicated that he 
did not wish to attend the examination.  As such, the Board 
finds that the actions requested in the remand were 
substantially complied with and the claim is properly before 
the Board for review.  



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the Veteran's appeal has been obtained.

2.  The Veteran is not currently shown to have erectile 
dysfunction attributable to service or a service-connected 
disability.  



CONCLUSION OF LAW

Erectile dysfunction was not caused or worsened by service, 
nor is it due to a service-connected disability.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a Veteran 
of the evidence necessary to substantiate his claim for 
benefits and that VA shall make reasonable efforts to assist 
a Veteran in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.  

In letters dated in January 2005, July 2005, March 2006, and 
March 2009, VA notified the Veteran of the information and 
evidence needed to substantiate and complete his claim for 
service connection, including what part of that evidence he 
was to provide and what part VA would attempt to obtain for 
him.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The 
letters also generally advised the Veteran to submit any 
additional information in support of his claim.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Additional 
notice of the five elements of a service-connection claim, as 
is now required by Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006), was provided in the March 2006 notice.  As such, 
the Board finds that VA met its duty to notify the Veteran of 
his rights and responsibilities under the VCAA.

With respect to the timing of the notice, the Board points 
out that the United States Court of Appeals for Veterans 
Claims (Court) held in Pelegrini that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
this case, the January 2005 notice was given prior to the 
appealed AOJ decision, dated October 2005.  Under these 
circumstances, the Board finds that the notification 
requirements of the VCAA have been satisfied as to both 
timing and content.  

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the Veteran in obtaining evidence 
and by affording him the opportunity to give testimony before 
an RO hearing officer and/or the Board, even though he 
declined to do so.  

VA attempted to schedule the Veteran for a VA examination 
pursuant to the December 2008 remand.  The Veteran indicated 
to VA personnel that he did not wish to attend the 
examination, and asked that his claim be transferred to the 
Board for review.  The Veteran did not ask that his VA 
examination be rescheduled.  As such, the Board will proceed 
on the basis of the evidence currently of record.  

It appears that all known and available records relevant to 
the issue here on appeal have been obtained and are 
associated with the Veteran's claims file.  Thus, the Board 
finds that VA has done everything reasonably possible to 
notify and assist the Veteran and that no further action is 
necessary to meet the requirements of the VCAA.  

The Veteran essentially contends that his claimed erectile 
dysfunction was caused following his in-service treatment for 
a urethral stricture.  Of note, the Veteran is currently 
service-connected for his urethral stricture.  

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

There must be competent evidence showing the following: (1) 
the existence of a current disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the current disability and a 
disease or injury incurred or aggravated during service.  See 
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Hickson v. West, 12 Vet. App. 247 (1999).

Service connection may also be granted for a disability 
medically shown to be proximately due to or the result of a 
service-connected disability.  See 38 C.F.R. § 3.310(a).  
Effective October 10, 2006, the regulations also provide for 
the award of secondary service connection based on 
aggravation of a nonservice-connected disability by a 
service-connected disability.  See 71 Fed. Reg. 52744-52747 
(Sept. 7, 2006) (to be codified at 38 C.F.R. § 3.310(b)).

The Veteran's service treatment records (STRs), including his 
enlistment and separation medical examinations, are devoid of 
any treatment for, or complaints of, erectile dysfunction.  
In June 2001, the Veteran was treated for urinary complaints.  
He was assessed as having dysuria and post-void dribbling 
with possible mild BPH or prostatitis.  In March 2004, the 
Veteran underwent a cystoscopy with visual internal 
urethrotomy.  He was diagnosed as having a bulbar urethral 
stricture.  

Post-service treatment records are devoid of a finding of 
erectile dysfunction.  An August 2004 VA examination reflects 
the Veteran's reports of "some element of erectile 
dysfunction" and treatment with Cialis.  Also noted was the 
Veteran's assertion that the Cialis did not benefit him.  The 
Veteran also indicated that because he was not married or did 
not have a girlfriend, he was not concerned about his sexual 
function.  This examiner did not diagnose erectile 
dysfunction, nor were any erectile difficulties noted to be 
due to his service-connected urethral stricture.  

During a May 2006 VA examination, the Veteran reported being 
able to have a very slight erection, but insufficient for 
penetration.  He advised that he had experienced this for 
over one year.  He also reported using Cialis with no 
benefit.  This examiner also did not diagnose erectile 
dysfunction, nor were any erectile difficulties noted to be 
due to his service-connected urethral stricture.  

Given the evidence as outlined above, the Board finds that 
the Veteran is not entitled to service connection for 
erectile dysfunction.  Although the Veteran has twice 
reported erectile difficulties, there is no current diagnosis 
of erectile dysfunction.  Additionally, the clinical evidence 
of record is devoid of any finding of erectile dysfunction as 
due to his service-connected urethral stricture.  VA sought a 
clinical diagnosis and medical opinion regarding the claimed 
erectile dysfunction in December 2008 when the Board remanded 
this aspect of his appeal.  Again, the Veteran declined to be 
examined and wished his claims file to be sent to DC.  As 
such, the Board reaches this conclusion based only upon the 
evidence of record.  

The Board appreciates the Veteran's assertions regarding his 
claimed erectile dysfunction being attributable to service, 
but notes that the Veteran is competent, as a layman, to 
report that as to which he has personal knowledge-such as 
having difficulty achieving erections.  See Layno v. Brown, 6 
Vet. App. 465, 470 (1994).  He is not, however, competent to 
offer a medical diagnosis of erectile dysfunction or a 
medical opinion as to cause or etiology of the claimed 
erectile dysfunction as being due to his service-connected 
urethral stricture, as there is no evidence of record that 
the Veteran has specialized medical knowledge.  See Routen v. 
Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is 
generally not capable of opinion on matter requiring medical 
knowledge"), aff'd sub nom.  Routen v. West, 142 F.3d 1434 
(Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

Based upon review of the evidence of record, the Board finds 
that the Veteran is not entitled to service connection for 
erectile dysfunction as there is no evidence of current 
disability.  Absent a disease or injury incurred during 
service or as a consequence of a service-connected 
disability, the basic compensation statutes cannot be 
satisfied.  See Sanchez-Benitez v. Principi, 259 F.3d 1356, 
1361 (Fed. Cir. 2001).  The Board appreciates the Veteran's 
contentions, but in the absence of evidence of a present 
disability, there can be no valid claim.  See Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  Therefore, because 
there is no evidence of erectile dysfunction related to the 
Veteran's service or a service-connected disability, service 
connection must be denied.




	(CONTINUED ON NEXT PAGE)



ORDER

Service connection for erectile dysfunction is denied.  



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


